Case: 21-10392      Document: 00516087399         Page: 1     Date Filed: 11/09/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        November 9, 2021
                                  No. 21-10392
                                                                          Lyle W. Cayce
                                Summary Calendar
                                                                               Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Andre Bickens,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 4:98-CR-68-1


   Before Higginbotham, Higginson, and Duncan.
   Per Curiam:*
          Andre Bickens, federal prisoner # 32225-077, appeals the district
   court’s denial of his 18 U.S.C. § 3582(c)(1)(A)(i) motion for compassionate
   release, asserting that the district court failed to address his argument that,
   in addition to his medical condition, the district court’s failure to adjust his


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10392      Document: 00516087399          Page: 2   Date Filed: 11/09/2021




                                    No. 21-10392


   sentence under U.S.S.G. § 5G1.3(b) for an undischarged term of
   imprisonment entitled him to a reduction in sentence to time served. He has
   also filed a motion for the appointment of counsel.
          In its denial order, the district court addressed only whether Bickens’s
   medical condition warranted compassionate release. Although the district
   court’s ruling is reviewed under a deferential abuse of discretion standard, to
   the extent that the denial order does not indicate that the district court
   considered Bickens’s § 5G1.3(b) argument, the record is insufficient to
   conduct the required review. See United States v. Chambliss, 948 F.3d 691,
   693 (5th Cir. 2020); see also § 3582(c)(1)(A)(i).
          Accordingly, we REMAND for the limited purpose of allowing the
   district court to address Bickens’s argument that the district court’s failure
   to adjust his sentence under § 5G1.3(b) is an extraordinary and compelling
   reason that warrants a sentence reduction. This court retains jurisdiction as
   is customary for limited remands. See, e.g., United States v. Gomez, 905 F.3d
   347, 354-56 (5th Cir. 2018). Bickens’s motion for the appointment of counsel
   is carried with the case. Upon entry of the district court’s ruling, this case
   shall be returned to this court for a decision on the pending appeal. We
   respectfully ask that the district court give this matter expedited attention
   given that the government has confirmed Bickens’s upcoming release date of
   February 26, 2022.




                                          2